IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Daniell Hoffman,               :
                    Petitioner :
                               :
            v.                 :             No. 757 C.D. 2016
                               :
Unemployment Compensation      :
Board of Review,               :
                    Respondent :



                                      ORDER



            NOW, January 23, 2017, upon consideration of petitioner’s

application for reargument en banc, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge